Citation Nr: 1415402	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion 


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.

This matter was previously before the Board in April 2012, when it was remanded for additional development.  Unfortunately, for the reasons discussed below, the Board finds that there has not been substantial compliance with the April 2012 remand directives and the appeal must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The directives in the Board's April 2012 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

In the April 2012 remand, the Board found that a VA examination was necessary to determine whether the Veteran had a back disability and to assess the etiology of any identified disability.  The remand also directed the VA examiner to reconcile any opinion with the diagnosis of recurrent lumbosacral strain in a 1982 VA examination, an October 2005 buddy statement, and the Veteran's lay statements.

The Veteran was provided a VA examination in July 2012.  The VA examiner diagnosed the Veteran with arthritis and degenerative disc disease of the thoracolumbar spine.  The examiner noted that the Veteran was unable to perform range of motion testing due to his inability to maintain his balance in an upright position.  The examiner concluded  that because the Veteran's range of motion was not fully examined, an etiological opinion could not be provided without resorting to mere speculation.  An addendum opinion was obtained in August 2012.  The addendum opinion noted that during service the Veteran was seen numerous times with complaints of back problems.  The examiner noted that the Veteran refused to attempt range of motion exercises because he was afraid he might aggravate his back.  As such, the examiner was unable to render an opinion or comment on the severity of the Veteran's back condition without resorting to mere speculation.  The examiner also stated that the 1982 VA examination diagnosis of recurrent lumbosacral strain, the October 2005 buddy statement, and the Veteran's lay statements also could not be addressed because range of motion testing was not performed.  

The Board finds that the July 2012 examination report and August 2012 addendum opinion are inadequate and do not substantially comply with the April 2012 remand directives.  Initially, the Board notes that the July 2012 examination report and August 2012 addendum report contain contradictory reasons for why range of motion testing was not accomplished at the July 2012 examination.  Additionally, pursuant to Jones v. Shinseki, when an examiner concludes that an opinion cannot be rendered without resorting to mere speculation, it must be clear that the inability to opine on questions of diagnosis and etiology is not the initial impression of an uninformed examiner, but is an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  23 Vet. App. 382, 389 (2010).  The Court also stated that if an opinion cannot be rendered without resorting to mere speculation, that conclusion is insufficient if the examiner does not explain the basis for that opinion or the basis is not otherwise apparent from the record.  Id.  

Although it is apparent from the record why the absence of range of motion testing would preclude an opinion addressing the severity of the Veteran's back condition, it is not readily apparent why such findings are necessary to provide an etiological opinion.  Additionally, the claims file contained a February 2008 VA examination report that included range of motion findings.  The examiner did not acknowledge these findings or explain why those findings were insufficient for providing the requested etiological opinion.  Thus, the July 2012 VA examination report and August 2012 addendum opinion are inadequate and the appeal must be remanded to provide the Veteran an adequate VA examination.  Jones, 23 Vet. App. 390 (noting that the Board cannot rely on an examiner's conclusion that an etiology opinion would be speculative, unless the examiner explains the basis for that opinion and clearly identifies what facts cannot be determined); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  Additionally, inform the Veteran of the consequences for failure to report for a VA examination or failure to cooperate with the examiner.  38 C.F.R. §§ 3.158, 3.655 (2013).

2.  Schedule the Veteran for a VA spine examination.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any back disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include his documented in-service injuries.  

The examiner must specifically address and reconcile his/her opinion with the September 1977 service treatment record noting that it is unreasonable to assume that the Veteran would not in the future have symptomatic low back pain, the April 1982 VA examination diagnosis of recurrent lumbosacral strain, the October 2005 buddy statement, and the Veteran's lay statements.

If an opinion cannot be expressed without resorting to speculation, the examiner should so indicate and discuss why an opinion is not possible.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (holding it must be clear on the record that an inability to opine on questions of etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.) 

The examiner should provide a complete rationale for all conclusions reached including a description of the evidence relied upon and rejected in reaching the opinion. 

3.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for a back disability.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


